Case 7:19-cr-01157 Document1 Filed on 05/27/19 in TXSD Page lofi

United States District Court
AO 91 (Rev 8/01) Criminal Complai Southem District of Texas

United States District Court MAY 27 2019

SOUTHERN DISTRICT OF TEXAS David J, Bradiay, lari
MCALLEN DIVISION

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Arnoldo Hernandez
Case Number: M-19-1211-M
AKA:Armmoaldo Soloman Hernandez

IAE YOB: 1989

Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

 

knowledge and belief. On or about : May 25, 2019 in Hidalgo County, in
the Southern District of Lexas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into'the United
States; :

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Arnoldo Hernandez was encountered by Border Patrol Agents near Abram, Texas on May 25, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks, The defendant claims to have illegally entered
the United States on May 25, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from
the United States on February 17, 2016 through Phoenix, Arizona. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On July 22,
2015, the defendant was convicted of 8 USC 1326 Re-entry of a deported alien and sentenced to eleven (11) months confinement and
three (3) years supervised release term. ,

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 27, 2019.

Continued on the attached sheet and made a part of this complaint: [_]ves [X]No

Submitted by rellable electronic means, sworn to and attested

Jephonicalt id. R. Cr.P.4.4, bab found on:
telephonically per Fed. R. Cr.P.4.1, and probable cause found on __ /S/ Mickel Gonzalez: -::

“" USignature of Complainant’). >:

 

 

May 27, 2019 3:26 p.m. Mickel Gonzalez -"” Border Patrol Agent
Peter E. Ormsby _ U.S. Magistrate Judge T& a Z

 

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
